Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response 
In Applicant’s Response dated 8/18/21, the Applicant argued the claims previously rejected in the Non-Final Office Action dated 6/23/21.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-27 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., United States Patent Publication 2005/0091603 (hereinafter “Chen”) in view of Cheng et al., United States Patent Publication 2009/0157741 A1 (hereinafter “Cheng”), in further view of Waggoner, United States Patent No. 7725476 B2.
Claim 21:
	Chen discloses:
A method for enabling information exchange between a first application and a second application using a clipboard, the method comprising (see figure 7 and paragraph [0061]). Chen teaches an clipboard or a paste buffer for the exchange between the two applications, and
in response to a copy operation initiated by a user while using the first application, generating structured clipboard data comprising a content type attribute representing a type of at least one data item and a uniform resource attribute containing a reference to a location of the at least one data item and storing the structured clipboard data in the clipboard (see paragraphs [0016], [0083] and [0138]). Chen teaches text copied includes identifiers and special codes such as color, size, font, style, hyperlink reference information embedded. Chen also teaches enabling highlighting or selecting of content to be stored in a clipboard for future usage. By copying the data, structured clipboard data is generated by determining the content type and a uniform resource attribute containing a reference to a location.
in response to a paste operation initiated by the user while using the second application: automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data, and (see paragraphs [0040] and [0140]). Chen teaches , 
if the second application is capable of handling text only, invoking a function to provide the structured clipboard data in the clipboard as text only and executing the paste operation by pasting the text, or (see paragraphs [0016] and [0147]). Chen teaches if the second application is not compatible with the paste targets then on the text or compatible portions are transferred, or
if the second application is capable of handling richer data, automatically processing the structured clipboard data in the clipboard, including: processing the type of the at least one data item based on the content type attribute representing the type of the at least one data item, retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content. and 
and executing the paste operation by pasting the data (see paragraphs [0140]-[0147]). Chen teaches executing a copy and paste target from a first application to a second application.



Cheng discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0046]-[0055]).  Cheng discloses retrieving a data object based on the location referenced. Cheng also teaches if the object does not conform to the destination the object is filtered but the original object still remains. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficient copy and paste of objects within different programs, as taught by Cheng. 

Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access at least one data item (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Claim 22:
	Chen discloses:
wherein the generating structured clipboard data further comprises generating a description attribute representing any information provided by a user or the first application (see paragraphs [0015], [0016] and [0056]). Chen teaches generating a description attribute representing any information provided by a user or the application. The data is a copy of the source data and has a description attribute representing the data provided by the application because multiple sets of information can be copied in the buffer so attributes are needed to differentiate.

Claim 23:
	Chen discloses:
pasting any information provided by the user or the first application (see paragraphs [0033]). Chen teaches pasting any information provided by the user or application.

Claim 24:
	Chen discloses:
wherein the generating structured clipboard data further comprising generating a format type attribute for identifying a format associated with the at least one data item (see paragraph [0040] and [0041]). Chen teaches generating a format type attribute for identifying a format associated with the data. 

Claim 25:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 26:
	Chen discloses:
implementing an application program interface to allow performance of an operation associated with the clipboard (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 27:
	
generating an encoding attribute for the at least one data item (see paragraph [0016]). Chen teaches a translator or converter that generates an encoding attribute when the original format may not be acceptable or pasting as plain text. 

Claim 41:
Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
automatically processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

	
Claims 28-38 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Cheng, in view of Waggoner and Bates et al., United States Patent No. 6944821 (hereinafter "Bates").
Claim 28:
	Chen discloses:
A method for enabling information exchange between a first application and a second application using a clipboard, the method comprising (see figure 7 and paragraph [0061]). Chen teaches an clipboard or a paste buffer for the exchange between the two applications, and
in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, a uniform resource attribute containing a reference to a location of the plurality of data, and an identifier attribute for identifying data items in the plurality of data and storing the structured clipboard data in the clipboard; and (see paragraphs [0016], [0040], [0041]). Chen teaches text copied includes identifiers and special codes for storing attributes such as color, size, font, style, format, hyperlink reference information embedded.
in response to a paste operation initiated by the user while using the second application, automatically processing the structured clipboard data in the clipboard, including: processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data and executing the paste operation by: identifying the data items in the plurality of data and pasting the data items such that the user may access the data items with the second application (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. 

Chen fails to expressly disclose retrieving data based on the URL containing the reference to the location.

Cheng discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0046]-[0055]).  Cheng discloses retrieving a data object based on the location referenced. Cheng also teaches if the object does not conform to the destination the object is filtered but the original object still remains. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficient copy and paste of objects within different programs, as taught by Cheng. 

Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access the plurality of data (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 
processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 


Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Bates discloses:
retrieving the data items based at least on the uniform resource attribute containing the reference to the location and the identifier attribute for identifying the data items in the plurality of data, and executing the paste operation by: identifying the data items in the plurality of data and pasting the data items such that the user may access the data items with the second application (see column 9 lines 48-65). Bates teaches retrieving data at the location referenced by the url and including the data in the clipboard buffer and pasting the retrieved data to the 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Cheng and Waggoner to include retrieving data referenced in the URL for the purpose of being user friendly by allowing url data to be available to the user, as taught by Bates.

Claim 29:
	Chen discloses:
wherein the generating structured clipboard data further comprises generating a description attribute representing any information provided by a user or the first application (see paragraphs [0015], [0016] and [0056]). Chen teaches generating a description attribute representing any information provided by a user or the application. The data is a copy of the source data and has a description attribute representing the data provided by the application because multiple sets of information can be copied in the buffer so attributes are needed to differentiate.

Claim 30:
	Chen discloses:
wherein the automatically processing the structured clipboard data in the clipboard further comprises processing the description attribute pasting any information provided by the user or the first application such that the user may access the information provided by the user or the first application with the second application (see paragraphs [0033] and [0140]-[0144]). Chen teaches pasting any information provided by the user or application. Chen also teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Claim 31:
	Chen discloses:
wherein the structured clipboard data further comprises a format type attribute for identifying a format associated with the at least one data item (see paragraph [0040] and [0041]). Chen teaches generating a format type attribute for identifying a format associated with the data. 

Claim 32:
	Chen discloses:
wherein the structured clipboard data further comprises an identifier for identifying the second data value (see paragraph [0016]). Chen teaches text copied including multiple identifiers.

Claim 33:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 34:
	Chen discloses:
providing an application programming interface for enabling the copy operation and the paste operation (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 35:
	Chen discloses:
generating an encoding attribute for the at least one data item (see paragraph [0016]). Chen teaches a translator or converter that generates an encoding attribute when the original format may not be acceptable or pasting as plain text. 

Claim 36:
	Chen discloses:
A method for enabling information exchange between a first application and a second application via a clipboard, the method comprising (see figure 7 and , and
in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, a description attribute representing any information provided by the user or the first application, a uniform resource attribute containing a reference to a location of the plurality of data, and an identifier attribute for identifying data items in the plurality of data and storing the structured clipboard data in the clipboard (see paragraph [0016]). Chen teaches text copied includes identifiers and special codes such as color, size, font, style, hyperlink reference information embedded.
in response to a paste operation initiated by the user while using the second application: automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data (see paragraphs [0040] and [0140]). Chen teaches attempting to paste data into the second application and determining if the second application is capable of handling rich data, 
if the second application is capable of handling text only, invoking a function to provide the structured clipboard data as text only and executing the paste operation by pasting the text (see paragraphs [0016] and [0147]). Chen teaches if the second , or
if the second application is capable of handling richer data, processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data, and executing the paste operation by: identifying the data items in the plurality of data, pasting the data items such that the user may access the data items with the second application, and by processing the description attribute pasting any information provided by the user or the first application such that the user may access the information provided by the user or the first application with the second application (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Chen fails to expressly disclose retrieving data based on the URL containing the reference to the location.

Cheng discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0046]-[0055]).  Cheng discloses retrieving a data object based on the location referenced. Cheng also teaches if the object does not conform to the destination the object is filtered but the original object still remains. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficient copy and paste of objects within different programs, as taught by Cheng. 

Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access the data items in the plurality of data (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to 

Bates discloses:
retrieving the data items based at least on the uniform resource attribute containing the reference to the location and the identifier attribute for identifying the data items in the plurality of data (see column 9 lines 48-65). Bates teaches retrieving data at the location referenced by the url and including the data in the clipboard buffer and pasting the retrieved data to the second application. Bates also teaches depending on the paste preferences, certain extracted information is put into the buffer to be pasted

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Cheng and Waggoner to include retrieving data referenced in the URL for the purpose of being user friendly by allowing url data to be available to the user, as taught by Bates.

Claim 37:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 38:
	Chen discloses:
providing an application programming interface for enabling the copy operation and the paste operation (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 40:
Chen, Cheng and Bates fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
automatically processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Cheng and Bates to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Response to Arguments
Applicant's arguments filed 8/18/21 have been fully considered but they are not persuasive. 
Preliminary Matter:
	Examiner made a mistake in the rejection by using the incorrect claim numbers. Claim 40 and Claim 41 should be switched in the rejection. The first grouping of Claims should be Claims 21-27 and 41 and the second grouping of Claims should be Claims 28-38 and 40. Correcting the Claims numbers does not change the rejection or the content of the rejection. It is simply a typographic error by the Examiner.

Claims 21-27, 41:
	A. Applicant argues Chen does not teach or suggest the claimed copy operation of 21. 
	The Examiner disagrees. 
Chen teaches text copied includes structured data such as identifiers and special codes such as color, size, font, style, hyperlink reference information embedded (see paragraph [0016]). By copying the data, structured clipboard data is generated by determining the content type and a uniform resource attribute containing a reference to a location. Chen also teaches the copying operation is done by enabling highlighting or selecting of content to be stored in a clipboard for future usage (see paragraph [0083]). Chen generates structured data from all the data collected during the copy instruction. Chen teaches it is well known in the art to copy data in its original format and generate structured copied data in the clipboard such as color, size, font, style and hyperlink 

B. Applicant argues Chen does not teach or suggest the claimed paste operation of Claim 21. 
The Examiner disagrees. 
Chen teaches copying data from a source location in a first application and automatically processing the paste operation when a second application is capable of handling richer data and is compatible. The metadata associated with the content is included in the content itself (see paragraphs [0140]-[0144]). Chen teaches automatically copying and pasting data in a second application and the second application is capable of handling richer data. Thus, Chen teaches this limitation and the rejection is maintained.

C. Applicant argues Cheng and Waggoner do no cure the deficiencies of the teachings of Chen. 
The Examiner disagrees.	
The Applicant does not present specific arguments of why Cheng and Waggoner do not cure the deficiencies of the teachings of Chen. Therefore, refer to the rejections above to see why the combinations of Chen, Cheng and Waggoner disclose the limitations of the invention. 

D. Applicant argues Cheng does not cure the deficiencies of Chen with respect to the Uniform Resource Attribute limitation of Claim 21. 
The Examiner disagrees. 
In the Patent Board Decision dated 3/1/21, pages 6-8, the Patent Board addresses the argument of how Cheng cures the deficiencies of Chen and how it’s advantageous to combine the arts. The Patent Board recites “The Examiner finds that “it would have been obvious . . . to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficient copy and paste of objects within different programs, as taught by Cheng.” Final Act. 5. The Examiner further finds that it would have been “rational,” “beneficial,” and “successful” to modify Chen to include Cheng’s teaching “because it allows the user to copy a data object and not just content itself” (1.e., the entire original data object rather than just a subset of filtered content). Ans. 5-6. We are not persuaded of Examiner error. The Examiner’s proposed reason for the combination (i.e., copying the entire object rather than just a subset of content) is the primary purpose of Cheng. E.g., Cheng paragraph 8 (“To overcome the deficiencies in the prior art, the present invention provides an improved data copy/paste method and an apparatus thereof, which can reserve the original content of a transferred data object in the process of transferring data between files through the copy/paste operation, thereby keeping data consistency and integrity.”), Abstract (“The present invention provides a solution of transferring a data object between files through copy/paste, in which not only the filtered data object[,] which is adapted to the format and/or function of a destination file[,] is explicitly written to the destination file, but also the original data object information is implicitly written to retrieving the at least one data item based on the uniform resource attribute containing the reference to the location and the rejections are maintained. 

E. Applicant teaches Waggoner does not cure the deficiencies of Chen and Cheng concerning the type of authentication attribute related limitation of Claim 21. 
	The Examiner disagrees. 
	Waggoner teaches the clipboard data having data included that triggers (i.e. authentication attribute) the system that an authentication is required and how to authenticate that data before the target application accesses the data. Claim 1 of Waggoner teaches new data being copied into a clipboard, the destination program performing a retrieval of the copied content and determining based on the copied content that an authentication is required. The clipboard data also includes a method to be performed to authenticate and retrieve the data. Waggoner teaches automatically initiating a data retrieval operation on the clipboard data by launching execution of the application program associated with type of data matched to a database of retrieval operations (see column 5 lines 57-65). Waggoner recites, in column 6 lines 24-33,…the execution of the selected application program or access to the data store requires user 

F. The Applicant argues the NFOA does not provide a rational basis to modify Chen and Cheng in view of Waggoner to arrive at the claimed subject matter. 
	The Examiner disagrees. 
	Waggoner includes metadata that teaches during retrieval of pasted data that an authentication is required (i.e. a trigger from the authentication attribute) and the type of authentication that is required before retrieval is through a username and password (i.e. authentication type) (see the above explanation for argument E). 
It would be rational to modify Chen to include Waggoner’s teachings because additional metadata is gathered to determine if authentication is needed in order to retrieve the copied data. Chen and Cheng do not disclose a copy and paste mechanism that handles secure data. Thus, it would be rational to combine Chen and Cheng with Waggoner to have an authentication attribute that require authentications for the data to 

G. The Applicant argues the NFOA does not provide any evidence of a reasonable expectation of success to modify Chen and Cheng in view of Waggoner
The Examiner disagrees. 
It would be beneficial to combine Waggoner with Chen and Cheng to offer secure transfer of copied and pasted data by requiring an authentication of a user before the copied data can be retrieved. Thus, it would be expected to be successful to have the metadata included in the clipboard data triggering the application program that an authentication is required and performing a specific type of authentication based on metadata included in the clipboard data (see claim 1). It allows for secure transfer of data between a source and a target location. The combination of art would result in a reasonable expectation of success to modify Chen and Cheng and the rejections are maintained.

Claims 28-38, 40:
	Applicant argues Chen, Cheng and Waggoner, even when combined, fail to teach or suggest “in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, an authentication attribute representing a type of authentication technique that may be used to access the plurality of data, a uniform resource attribute containing a reference to a location of the plurality of data, .... and storing the structured clipboard data in the clipboard,” as required by claim 28.	
	The Examiner disagrees. 
	See the above response to this argument for Claim 21, response to Argument E & F. 

	Applicant argues Moreover, for at least similar reasons as those provided earlier with respect to claim 21, Chen, Cheng, and Waggoner, even when combined, fail to teach or suggest “in response to a paste operation initiated by the user while using the second application, automatically processing the structured clipboard data in the clipboard, including: processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data, processing the authentication attributes, retrieving the data items based on the uniform resource attribute containing the reference to the location..., and executing the paste operation by: ...pasting the data items retrieved using the uniform resource attribute such that the user may access the data items with the second application,” as required by independent claim 28.
	The Examiner disagrees.	
	The Applicant argues different limitations with respect to Claim 21. The Applicant fails to provide a specific argument to be addressed in Claim 28 with respect to the prior art. The Examiner will address this limitation as a whole.  
Chen teaches copying data from a source location in a first application and automatically processing the paste operation when a second application is capable of handling richer data and is compatible (i.e. determining if the destination program can 
Cheng discloses a copy and paste transfer method that includes transferring a data object between files through copy and paste. An object is selected to be copied, and the data object is stored in the clipboard to be pasted to a location. The data object is then format-filtered according to the format and/or functionality requirement of the second application/destination. The filtered object is then written to the destination. Cheng retrieving a data object based on the source file location referenced. The data object is retrieved, formatted and displaying is the destination location (i.e. pasting the data items retrieved using the uniform resource attribute such that the user may access the data items with the second application). Cheng also teaches if the object does not conform to the destination (see paragraphs [0046]-[0055]).  
Waggoner teaches before launching the selected application program, the data retriever program can access the registry to obtain a username and password (i.e. authentication type) that are stored in the registry for this purpose. The data retriever program then decrypts and submits the username and password to the selected application program as input parameters…the selected application program obtains and displays the pasted data (i.e. processing authentication attributes). 
	Thus, Chen, Cheng and Waggoner disclose the limitations of the Claim 28 and the rejection is maintained. 

for similar reasons as provided earlier with respect to Claim 21, the NFOA fails to establish a motivation to combine Chen, Cheng and Waggoner to arrive at the subject matter recited in claim 28. 
	The Examiner disagrees. 
	See the above response to motivation to combine argument above in response to argument F. 

	Applicant argues for at least the above reasons Applicant requests the Examiner to withdraw the rejection of claim 28 under 35 USC 103a based on Chen, Cheng and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 28 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Applicant argues Claims 29-35 depend upon Claim 28, and thus for at least similar reasons as provided for claim 28, Applicant requests the Examiner to withdrawn the rejection of Claims 29-35 under 35 USC 103a based on Chen, Cheng and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 36 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Chen, Cheng and Waggoner, even when combined, fail to teach or suggest “in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, …, a uniform resource attribute containing a reference to a location of the plurality of data, an identifier attribute for identifying data items in the plurality of data, and an authentication attribute representing a type of authentication technique that may be used to access the plurality of data, and storing the structured clipboard data in the clipboard,” as required by claim 28.	
	The Examiner disagrees. 
	See the above response to this argument for Claim 21, response to Argument E & F. 

Applicant argues Moreover, for at least similar reasons as those provided earlier with respect to claim 21, Chen, Cheng, and Waggoner, even when combined, fail to teach or suggest “in response to a paste operation initiated by the user while using the second application, automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data, if the second application is capable of handling text only, invoking a function to provide the structured data as text only and executing the paste operation by pasting the text, or if the second application is capable of handling richer data, processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data, retrieving the data items based at least on the uniform resource attribute containing the reference to the location …, and executing the paste operation by: identifying the data items in the plurality of data, pasting the data items retrieved using the uniform resource attribute such that the user may access the data items with the second application, …” as required by independent claim 36.
	The Examiner disagrees.	
	The Applicant argues different limitations with respect to Claim 21. The Applicant fails to provide a specific argument to be addressed in Claim 36 with respect to the prior art. The Examiner will address this limitation as a whole.  
Bates teaches a copy and paste mechanism that includes gathering source information relating to the copied information. A user can select preferences to determine what information is gathered form the source document and that information can be placed into the paste buffer. A user can set preferences to determine which information is to be included in the pasted data once the data is pasted into the second location. Bates teaches retrieving data at the location referenced by the URL and including the data in the clipboard buffer and pasting the retrieved data to the second application. Bates also teaches depending on the paste preferences, certain extracted information is put into the buffer to be pasted (see column 9 lines 48-65).
Modifying Chen, Cheng and Waggoner to include Bates teachings would be rational because additional metadata from the source information is gathered and can be formatted to be displayed at the destination. The URL of the information copied from the source information is stored in the paste buffer. During the paste of the paste buffer, information specified by the paste buffer and from the URL are pulled out and processed to create a citation. Thus, Chen, in view of Cheng, Waggoner and Bates 
	Thus, Chen, Cheng, Waggoner and Bates disclose the limitations of the Claim 36 and the rejection is maintained. 

	Applicant argues for similar reasons as provided earlier with respect to Claim 21, the NFOA fails to establish a motivation to combine Chen, Cheng and Waggoner to arrive at the subject matter recited in claim 36. 
	The Examiner disagrees. 
	See the above response to motivation to combine argument above in response to argument F. 

Applicant argues for at least the above reasons Applicant requests the Examiner to withdraw the rejection of claim 36 under 35 USC 103a based on Chen, Cheng and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 28 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Applicant argues Claims 37, 38, and 40 depend upon Claim 36, and thus for at least similar reasons as provided for claim 36, Applicant requests the Examiner to withdrawn the rejection of Claims 37, 38 and 40 under 35 USC 103a based on Chen, Cheng and Waggoner, and further in view of Bates. 
	The Examiner disagrees.
	The Applicant did not provide any specific arguments with respect to Claim 36 or the Bates prior art. Therefore, the Examiner has no argument to address.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/16/21

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176